



Exhibit 10.2


TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
KADANT INC.
One Technology Park Drive
Westford, MA  01886
 NOTICE OF AWARD AND AWARD AGREEMENT
###GRANT_DATE###
###PARTICIPANT_NAME###
###HOME_ADDRESS###
Dear ###PARTICIPANT_NAME###:
Pursuant to the terms and conditions of the 2006 Equity Incentive Plan, as
amended (the “Plan”) of Kadant Inc. (the “Company”), you have been granted a
Restricted Stock Unit/Stock Settled for ###TOTAL_AWARDS### units of stock as
outlined below.
Granted to:
###PARTICIPANT_NAME###
 
 
Grant Date:
###GRANT_DATE###
Granted:
###TOTAL_AWARDS###
Grant Price:
###GRANT_PRICE###
Expiration Date:
###EXPIRY_DATE###
Vesting Schedule:
###VEST_SCHEDULE_TABLE###

By your signature below (as indicated by clicking “accept”), you hereby
acknowledge receipt of this Award on the Grant Date and agree that this Award is
granted under and governed by the terms and conditions of the Plan and the Award
Agreement, which is attached and made a part of this document.  You further
acknowledge receipt of the copy of the Plan.
Participant: ###PARTICIPANT_NAME###                            
Date: ###GRANT_DATE###
 









--------------------------------------------------------------------------------





KADANT INC.
AWARD AGREEMENT FOR
TIME-BASED RESTRICTED STOCK UNITS
(“Award Agreement”)




1.
Preamble.  On the effective date shown on the first page of this Award Agreement
(“Grant Date”), the Company granted to the Recipient named on the first page
(the “Recipient”) restricted stock units (“RSUs”) with respect to the number of
shares of common stock of the Company identified on the first page of this Award
Agreement (“Award Shares”), subject to the terms, conditions and restrictions
set forth in this Award Agreement and the provisions of the Company’s Amended
and Restated Equity Incentive Plan, as amended from time to time (“Plan”). The
RSUs represent a promise by the Company to deliver the Award Shares upon
vesting. Any consideration due to the Company on the issuance of Award Shares
pursuant to this Award Agreement will be deemed to have been satisfied by
services rendered by the Recipient to the Company during the vesting period. 



2.
Restrictions on Transfer.  Unless and until the Award Shares shall have vested
as provided in Section 3 below, the Recipient shall not sell, transfer, pledge,
hypothecate, assign or otherwise dispose of, by operation of law or otherwise,
any RSUs, or any interest therein.



3.
Vesting Date.  Subject to the terms, conditions and restrictions of this Award
Agreement, including the Forfeiture provisions described in Section 4 below, the
Recipient shall vest in the Award Shares on the dates and in the quantities set
forth in the Vesting Schedule on the first page of this Notice of Award and
Award Agreement (each such date being referred to as a “Vesting Date”). As soon
as administratively practicable after the Vesting Date, but in any event within
the period ending on the later to occur of the date that is 2 ½ months from the
end of the (i) Recipient’s tax year that includes the Vesting Date, or (ii) the
Company’s fiscal year that includes the Vesting Date, the Company shall cause
its transfer agent to issue and deliver the Award Shares in the name of the
Recipient, subject to payment of all applicable withholding taxes pursuant to
Section 6 below.



4.  Forfeiture.
(a)  Definitions.  For purposes of this Award Agreement, “Forfeiture” shall mean
any forfeiture of RSUs pursuant to Section 4(b) below.  For purposes of this
Award Agreement, “employ” or “employment” with the Company shall include
employment with a parent or subsidiary of the Company, which controls, is
controlled by, or under common control of the Company.
(b)  Termination of Employment; Death and Disability. In the event that the
Recipient ceases to be employed by the Company prior to a Vesting Date for any
reason or for no reason (except for death or disability meeting the requirements
set forth in this Section 4(b)), with or without cause, then any of the
Recipient’s RSUs that have not previously vested shall be automatically and
immediately forfeited and returned to the Company as of the date employment
ceases. In the event of the Recipient’s death or disability that occurs prior to
a Vesting Date and prior to the Recipient ceasing to be employed by the Company,
then 100% of the Recipient’s RSUs that have not previously been forfeited or
vested shall become immediately vested and no longer subject to the Forfeiture
provisions in this Section 4, and the Company shall immediately deliver to the
Recipient (or his or her beneficiary in the event of death), the vested Award
Shares (less any Award Shares that have been previously forfeited or vested and
issued) as soon as administratively feasible but no later than 30 days after the
vesting thereof. For purposes of this Award Agreement, “disability” means that
you are receiving disability benefits under the Company’s Long Term Disability
Coverage, as then in effect, on the date employment ceases.
 (c) Change in Control. In the event of a “Change in Control” that occurs prior
to a Vesting Date and on a date on which the Recipient is employed by the
Company, then 100% of the Recipient’s RSUs that have not previously been
forfeited or vested shall become immediately vested and no longer be subject to
the Forfeiture provisions in this Section 4, and the Company shall immediately
deliver as soon as administratively feasible but no later than 30 days after the
vesting date the Award Shares to the Recipient, as shown on the first page of
this Award Agreement, less any Award Shares that have been previously forfeited
or vested and issued. A “Change in Control” shall have the same meaning for the
purposes of this Award Agreement as set forth in Section 9 of the Plan, as the
same may be amended from time to time.
 5.  No Stockholder Rights.  Except as set forth in the Plan, neither the
Recipient nor any person claiming under or through the Recipient shall be, or
have any rights or privileges of, a stockholder of the Company in respect of the
Award Shares issuable pursuant to the RSUs until the Award Shares are issued in
the name of the Recipient. In particular, a Recipient





--------------------------------------------------------------------------------





holding an unvested Award shall have no ownership interest in the shares of
Common Stock to which the Award relates until the Award Shares have vested,
payment with respect to such Award has actually been made in shares of Common
Stock, and the underlying shares of Common Stock have been issued.
 6.  Withholding Taxes.  The Company’s obligation to deliver Award Shares to the
Recipient upon the vesting of the RSUs shall be subject to the satisfaction of
all income tax (including federal, state, local and foreign taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
requirements of any applicable jurisdiction, based on minimum statutory
withholding rates for all tax purposes, including payroll and social security
taxes (“Withholding Taxes”). In order to satisfy all Withholding Taxes due in
connection with the award or vesting of the RSUs or the delivery of the Award
Shares, the Recipient hereby irrevocably agrees to the following actions by the
Company, at the Company’s sole election:
 (a) The Company may sell, or arrange for the sale of, such number of the Award
Shares that the Recipient is entitled to receive on the Vesting Date, with no
further action by the Recipient, as is sufficient to generate net proceeds at
least equal to the value of the Withholding Taxes, and the Company shall retain
such net proceeds in satisfaction of such Withholding Taxes. The Company shall
remit to the Recipient in cash any portion of such net proceeds in excess of the
value of such Withholding Taxes.
 (b) The Company may retain such number of the Award Shares that the Recipient
is otherwise entitled to receive on the Vesting Date, with no further action by
the Recipient, by deducting and retaining from the number of Award Shares to
which the Recipient is entitled that number of Award Shares as is equal to the
value of the Withholding Taxes. The Recipient understands that the fair market
value of the surrendered Award Shares will be determined in accordance with the
Company’s Stock Option and Equity Award Grant and Exercise Procedures as then in
effect.
 (c) The Recipient hereby appoints each of the Chief Financial Officer, General
Counsel and the Secretary of the Company as his or her attorney in fact to sell
or transfer the Recipient’s Award Shares in accordance with this Section 6. The
Recipient agrees to execute and deliver such documents, instruments and
certificates as may reasonably be required in connection with the sale, transfer
or retention of Award Shares pursuant to this Section 6, including an
irrevocable order to sell shares authorizing a brokerage firm selected by the
Company to sell the Recipient’s Award Shares.
 7.  No Compensation Deferral. Neither the Plan nor this Award Agreement is
intended to provide for any deferral of compensation that would be subject to
Section 409A (“Section 409A”) of the U.S. Internal Revenue Code of 1986, as
amended. Notwithstanding the provisions of Section 12 (i), the Company reserves
the right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan and/or this Award Agreement
to ensure that all awards (including, without limitation, the RSUs) are either
exempt from or compliant with the requirements of Section 409A.
 8.  Administration.  The Compensation Committee of the Company’s Board of
Directors or other committee designated in the Plan, shall have the authority to
manage and control the operation and administration of this Award Agreement. 
Any interpretation of the Award Agreement by any of the entities specified in
the preceding sentence and any decision made by any of them with respect to the
Award Agreement is final and binding.
 9.  Plan Definitions.  Notwithstanding anything in this Award Agreement to the
contrary, the terms of this Award Agreement shall be subject to the terms of the
Plan, a copy of which has already been provided to the Recipient.
 10. Recipient’s Undertakings. In signing this Award Agreement and accepting the
RSU, the Recipient acknowledges that:
(a)
The Plan and this Award were established voluntarily by the Company, each is
discretionary in nature, and each may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan and
this Award Agreement;



(b)
The grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs even if RSUs have been awarded repeatedly in the past or future;

(c)  All decisions with respect to future grants of RSUs, if any, will be at the
sole discretion of the Company;
(d) The Recipient’s participation in the Plan and receipt and acceptance of the
Award is voluntary;
(e)  RSUs are an extraordinary item that do not constitute compensation of any
kind for services of any kind rendered to the Company or to the Recipient’s
employer, and RSUs are outside the scope of the Recipient’s employment contract,
if any;
(f)  RSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service





--------------------------------------------------------------------------------





awards, pension or retirement benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or the Recipient’s employer;
(g)
The future value of the underlying Award Shares is unknown and cannot be
predicted with certainty;

(h)
The value of the Award Shares underlying the RSUs may increase or decrease in
value during the period from the Grant Date to the Vesting Date;

 (i) In consideration of the grant of RSUs, no claim or entitlement to
compensation or damages arises from termination of the RSUs or diminution in
value of the RSUs or Award Shares received upon vesting of RSUs resulting from
termination of the Recipient’s employment by the Company or the Recipient’s
employer (for any reason whatsoever and whether or not in breach of local labor
laws) and the Recipient irrevocably releases the Company and his or her employer
from any such claim that may arise; and if, notwithstanding the foregoing, any
such claim is found by a court of competent jurisdiction to have arisen, then,
by signing this Award Agreement, the Recipient shall be deemed irrevocably to
have waived his or her entitlement to pursue such claim; and
 (j) Further, if the Recipient ceases to be an employee (whether or not in
breach of local labor laws), the Recipient’s right to receive RSUs and vest
under the Award Agreement or Plan, if any, will terminate effective as of the
date that the Recipient is no longer actively employed by the Company and will
not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); and the Compensation Committee of the Company’s Board of
Directors shall have the exclusive discretion to determine when the Recipient is
no longer actively employed for purposes of this Award Agreement and the Plan.
 11. Data Privacy Notice. The Company and its subsidiaries or affiliates,
including the Recipient’s employer (“we” “us” or “our”), will process the
Recipient’s personal data in connection with the Plan.
We will collect, store, use, transfer or otherwise process the Recipient’s
personal data in order to operate the Plan. This includes:
•
the Recipient’s name

•
contact details (home address, telephone number, personal and/or work email
address)

•
date of birth

•
social security number

•
tax or identification number

•
salary, bonus and other compensation

•
national, federal, state, provincial and any other tax information

•
nationality and tax residency 

•
information with regard to job status termination and disability benefits

•
job title

•
information with regard to any shares or directorships held

•
details of options or awards or any other interests in shares awarded,
cancelled, exercised, vested, unvested or outstanding in your name

all such information referred to as “Data”. 
We require, and will use, the Data for the purposes of implementing,
administering and managing the Recipient’s participation in the Plan, including
the award and vesting of restricted stock units to the Recipient, and subsequent
transactions in the share issued pursuant to such awards, including the
processing and holding of cash received as proceeds from a transaction or as a
cash dividend.
We will transfer the Data to:
1)
other members of the Kadant group of companies, including Kadant Inc. in the
United States or;

2)
any third party we engage for the purpose of selling the shares the Recipient
receives or to which the Recipient is entitled under the Plan or;

3)
any third party engaged by the Company including any third party broker, stock
plan service provider or administrator and the Company’s transfer agent; or

4)
other third parties or tax authorities assisting us with the processing of the
Data or required in connection with legal and tax compliance or reporting.

for the purposes mentioned above, for other employment purposes and to carry out
transactions in the Kadant shares or cash the Recipient may receive or hold as a
result of his or her participation in the Plan.
The third parties may be located in the United States or in another country, and
that third party country may have different data privacy laws and protections
than in the Recipient's country. The third parties may transfer the Data for the
purposes





--------------------------------------------------------------------------------





described herein, including to a broker or other stock plan service provider or
third party as may be required in respect of the Plan and the subsequent holding
of Award Shares or cash on the Recipient's behalf.
By accepting this Award (as indicated by clicking “accept”), the Recipient
acknowledges and agrees to us processing the Data as set out herein.
 12. Miscellaneous.
 (a) No Rights to Employment. The Recipient acknowledges and agrees that the
vesting of the RSUs pursuant to this Award Agreement is earned only in
accordance with the terms hereof. The Recipient further acknowledges and agrees
that the transactions contemplated hereunder and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as an employee for the vesting period, for any period, or at all.
 (b) Unfunded Rights. The right of the Recipient to receive Award Shares
pursuant to this Award Agreement is an unfunded and unsecured obligation of the
Company. The Recipient shall have no rights under this Award Agreement other
than those of an unsecured general creditor of the Company.
 (c)  Severability. The invalidity or unenforceability of any provision of this
Award Agreement shall not affect the validity or enforceability of any other
provision of this Award Agreement, and each other provision of this Award
Agreement shall be severable and enforceable to the extent permitted by law.
 (d) Waiver. Any provision for the benefit of the Company contained in this
Award Agreement may be waived, either generally or in any particular instance,
by the Compensation Committee of the Board of Directors of the Company.
 (e) Binding Effect. This Award Agreement shall be binding upon and inure to the
benefit of the Company and the Recipient and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in this Award Agreement.
 (f)  Language. The English version of this Award Agreement, the Plan and any
other document delivered pursuant to either the Award Agreement or the Plan,
will control over any translated version of any such document in the event such
translated version is different from the English version.
 (g) Entire Agreement. This Award Agreement and the Plan constitute the entire
agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Award Agreement.
 (h) Governing Law. This Award Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
 (i)  Amendment.  This Award Agreement may be amended only by written agreement
between the Recipient and the Company, without the consent of any other person.
 
TB RSU AWARD AGREEMENT (2018 FORM)





